Citation Nr: 0711631	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1974 to January 
1976, and from August 1976 to August 1978.

The veteran's appeal as to the issue listed above arose from 
a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2006, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge rendering the 
determination in this claim.  See 38 U.S.C.A. § 7102(b) (West 
2002).


FINDING OF FACT

The veteran does not have hearing loss as the result of 
disease or injury that was present during his active military 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
hearing loss.  He argues that he was exposed to loud noises 
during service, to include M-16 rifle fire, and in 
particular, cannon fire during service as a tank crewman.  He 
also argues that his hearing loss may be related to head 
trauma, specifically, blows to the head received while boxing 
during service, to include a fractured jaw.  In this regard, 
service connection is currently in effect for residuals of a 
jaw fracture, evaluated as 0 percent disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability. 
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran's service medical records show that in May 1978, 
he was treated for complaints of right ear pain for three 
months, following participation in a boxing tournament.  The 
impression noted possible otitis externa, right ear and left 
ear.  In 1977, he was treated for a fractured jaw.  The 
veteran's in-service examination reports, dated in January 
1974 (entrance), January 1976 (separation from first period 
of active duty), and August 1978 (separation from second 
period of active duty), all show that his ears and drums were 
clinically evaluated as normal.  In "reports of medical 
history" accompanying the January 1974 and August 1978 
reports, the veteran denied having a history of "ear, nose, 
or throat trouble" or hearing loss.  Each of these reports 
shows that on examination, the results from the audiological 
examination did not show hearing loss as defined at 38 C.F.R. 
§ 3.385.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1984 and 2006, as 
well as a decision of the Social Security Administration 
(SSA), and the SSA's supporting documentation (the SSA's 
decision and supporting documentation do not contain any 
relevant findings, and will not be further discussed).  The 
evidence includes a VA audio examination report, dated in 
September 2004, which shows that the veteran had hearing loss 
as defined at 38 C.F.R. § 3.385.  The audiologist noted that 
the veteran's C-file had been reviewed, that the veteran's 
medical history included high blood pressure, and that the 
veteran's post-service employment history included 
construction, with use of hearing protection.  The 
audiologist concluded that it was unlikely that the veteran's 
hearing loss was caused by his service, and was more likely 
due to other causes such as illness or noise exposure.  

A medical opinion from Karl H. Rech, Au.D., dated in April 
2006, shows that the audiologist stated that when the 
veteran's 1974 audiometric findings were compared with his 
subsequently dated audiometric findings, the veteran had 
minimal change in both ears at certain frequencies, and some 
improvement in other frequencies.  He indicated that the 
changes did not show a threshold shift, and that exposure to 
acoustic trauma during service did not cause or result in a 
permanent worsening of his pre-existing hearing condition.  

In order to facilitate data comparison for VA purposes, ASA 
standards noted in service medical records dated prior to 
November 1, 1967 must be converted to ISO-ANSI standards.  
Audiometric charts in records dated after November 1, 1967 
are presumed to be in ISO-ANSI units unless otherwise 
specified.  In this case, all three service examination 
reports indicate that ISO-ANSI standards were used for the 
audiometric findings.  Specifically, the veteran's 1974 
examination report, and August 1978 examination report, both 
note "ANSI=69," and the January 1976 report notes "ISO."  
However, in March 2006, the RO requested an etiological 
opinion, and despite the ANSI/ISO notations in the service 
examination reports, the RO erroneously indicated that the 
veteran's 1974 examination report had been recorded under the 
ASA standard.  The RO requested that the examiner "convert" 
the 1974 findings to ISO-ANSI.  

The Board has determined that the claim must be denied.  
First, hearing loss was not noted, or shown (as defined at 
38 C.F.R. § 3.385), upon entrance into either period of 
active duty, and the veteran is therefore entitled to a 
presumption of soundness at service entrance.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  Furthermore, there is no clear and unmistakable 
evidence to rebut the presumption of soundness.  Id.; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Second, using 
either the values as shown in the service examination 
reports, or the (erroneously "corrected") values, as noted 
in an April 2006 opinion, hearing loss, the veteran's service 
medical reports do not show hearing loss as defined at 
38 C.F.R. § 3.385.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  

With regard to the post-service medical evidence, hearing 
loss is first shown in the September 2004 VA examination 
report.  This is approximately 25 years after separation from 
service, and there is no record of treatment for hearing loss 
symptoms prior to this time.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence to show that the 
veteran has hearing loss that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

The Board has considered the oral and written testimony of 
the appellant.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board has also considered an article submitted by the 
veteran which states that hearing loss may be related to 
blows to the pinna, to include blows incurred in boxing.  
However, the Board finds that this article is not 
sufficiently specific to the appellant's case that it 
outweighs the contrary evidence of record.  In summary, the 
Board has determined that the contrary medical evidence 
outweighs the lay statements, and the article.  Finally, 
there is no evidence to show that the veteran had 
sensorineural hearing loss that was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
appellant's claim for service connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, on two occasions in August 2004, 
the RO sent the veteran notification (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letters were mailed to the 
appellant prior to the initial RO adjudication of his claim.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was sufficiently notified in March 
and August of 2006, see Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006), and in any event, as the 
claim for service connection has been denied, no disability 
rating or effective date will be assigned; and any defect 
with respect to the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports, as well as a decision of the SSA, and 
its supporting documentation.  The veteran has been afforded 
an examination, and etiological opinions have been obtained.  
The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


